Name: 79/962/EEC: Council Decision of 12 November 1979 replacing a member of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-11-20

 Avis juridique important|31979D096279/962/EEC: Council Decision of 12 November 1979 replacing a member of the Advisory Committee on Vocational Training Official Journal L 293 , 20/11/1979 P. 0011 - 0011****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 12 NOVEMBER 1979 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 79/962/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING ON 15 OCTOBER 1980 , WHEREAS ONE SEAT FOR A MEMBER OF THE ABOVE COMMITTEE IN THE GOVERNMENT CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR ESTGEN , OF WHICH THE COUNCIL WAS INFORMED ON 25 OCTOBER 1979 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 25 OCTOBER 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR PAUL LENERT IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR ESTGEN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 12 NOVEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . GIBBONS